Citation Nr: 0501670	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  04-14 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left leg injury 
residuals.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to a compensable rating for residuals of an 
umbilical hernia repair, with healed scar.  

5.  Entitlement to an effective date earlier than November 
17, 1998, for a 10 percent rating for a left thigh cyst 
removal residual scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1980 to December 1982.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from May 1999 (earlier 
effective date claim) and  June 2003 rating decisions of the 
Waco, Texas Regional Office (RO).  The veteran had requested 
a RO hearing in September 2002.  In April 2003 he withdrew 
the hearing request.  

In July 2003 the RO issued a statement of the case (SOC) 
addressing the veteran's notice of disagreement (NOD) with 
denials of increased ratings for residuals of tracheotomy and 
for a right inguinal hernia.  He did not perfect his appeal 
of those issues (by a substantive appeal addressing them) 
after the SOC was issued.  Hence, these matters are not 
before the Board.  


FINDINGS OF FACT

1.  It is not shown that the veteran sustained a left leg 
injury in service or that he currently has any residuals of 
such injury. 

2.  A left shoulder disorder was not manifested in service, 
and it is not shown that the veteran currently has a left 
shoulder disability.

3.  A knee injury in service was acute and resolved with no 
residual disability; it is not shown that the veteran 
currently has a left knee disability.

4.  Residuals of an umbilical hernia repair are limited to 
complaints of abdominal pain (drawing or pulling sensation); 
there is no recurrence, and on examination the residual scar 
was asymptomatic, with no objective signs of pain elicited.  
5.  The veteran's claim for an increased rating for a left 
thigh cyst removal scar was received on November 24, 1998.  

6.  There is no competent evidence that prior to November 17, 
1998, the veteran's left thigh cyst removal scar was painful 
or caused any impairment of function.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left leg injury is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004). 

2.  Service connection for a left shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

3.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

4.  A compensable rating for residuals of an umbilical hernia 
repair, with healed scar, is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code (Code) 7339 (2004).

5.  An effective date prior to November 17, 1998, for the 
assignment of a 10 percent rating for a left thigh cyst 
removal residual scar is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2004), Code 7804 (in 
effect prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  Here, all 
pertinent mandates of the VCAA and implementing regulations 
appear met.  VCAA notice on the "downstream" issue of an 
earlier effective date was properly (VAOPGCPREC 8-2003 (Dec. 
22, 2003)) given in a March 2004 SOC.  .

Well-groundedness is not an issue; the claims were addressed 
on the merits.  The veteran was notified why his claims were 
denied in the may 1999 and June 2003 rating decisions and in 
the SOC.  An August 2002 letter (before the June 2003 
rating), while not specifically mentioning "VCAA," informed 
the veteran of his and VA's respective responsibilities in 
claims development, and what type of evidence he needed to 
prevail in his claims.  The letter advised the veteran that 
he should submit additional evidence in support of his claims 
within 30 days, but added that evidence received within a 
year would be considered.  A May 2003 letter again informed 
the veteran of his and VA's respective responsibilities in 
development of the claims, and added that he had one year to 
submit additional evidence in support of his claims.  The SOC 
also notified the veteran of the revised criteria for rating 
skin disorders, effective August 30, 2002.  The March 2004 
SOC also outlined pertinent VCAA provisions.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  

As to notice content, the letters of August 2002 and May 2003 
advised the veteran what type of evidence, to include medical 
records showing current disability and nexus or a worsened 
condition (as to his increased rating claim) was necessary to 
establish entitlement to the benefits sought (and by 
inference what the veteran should submit).  The SOC, at page 
four, advised the veteran to "provide any evidence in [his] 
possession that pertains" to his claims.  He has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  He has been afforded a VA examination for 
the umbilical hernia residuals.  He has not identified any 
records outstanding pertinent to the matters at hand.  He has 
not been afforded a VA orthopedic examination.  However, 
38 C.F.R. § 3.159(c)(4) states that VA will arrange for an 
examination if such is necessary to determine a claim, and 
that an examination is necessary if (summarized) (A)  There 
is competent evidence of current disability or persistent or 
recurrent symptoms of a disability, (B)  Evidence establishes 
that the veteran suffered an event, injury or disease in 
service, (C)  Evidence indicates that the claimed disability 
may be related to the event, injury, or disease in service or 
to another service connected disability.  Here, there is no 
competent evidence of current disability or symptoms as to 
the left knee, left shoulder or left leg.  There is also no 
mention of left shoulder or left leg complaints or injury in 
the veteran's service medical records (although there was an 
acute finding of left knee trauma during service).  Likewise, 
there is nothing in the record relating any current left 
knee, left shoulder, or left leg disability to service.  
Hence, a VA examination is not indicated.  The record is 
complete.  VA's notice and assistance duties, including those 
mandated by the VCAA, are met.  

Factual Basis

The veteran's service medical records show that clinical 
evaluation on service enlistment examination in May 1980 was 
normal.  A cyst was noted in the area of the left upper thigh 
in March 1982.  The veteran was to return the following day 
to have the cyst removed.  He underwent an umbilical hernia 
repair in June 1982.  Left knee trauma, caused by a fall, was 
noted in October 1982.  On November 1982 separation 
examination the veteran complained of left leg swelling.  
Clinical evaluation of his lower extremities and other 
musculoskeletal (i.e., left knee, leg and shoulder) at the 
time was normal.  

On November 17, 1998 the veteran was admitted to a VA 
hospital.  A progress note dated November 18, 1998, indicates 
that the veteran complained of left thigh pain associated 
with left thigh cyst removal in 1982 and 1992.  Examination 
showed normal extremities, including range of motion.  Skin 
was normal except for surgical scars.  

A December 1998 VA progress note shows a well healed surgical 
scar, about four inches, in the posterior thigh area.  The 
diagnosis was pain at the site of the old healed posterior 
thigh surgical scar.  The examiner commented that the thigh 
appeared normal.  

On April 1999 VA scars examination, examination revealed a 
two centimeter (cm.) thin scar was noted below the umbilicus.  
The scar was well healed; there was no evidence of recurrent 
hernia.  The diagnosis, in pertinent part, repair of 
umbilical hernia with no evidence of recurrence.  The 
condition was noted to be asymptomatic.  

On September 2002 VA scars examination the veteran complained 
of pulling and drawing sensations in the area of his scars.  
Examination showed about a half inch incisional scar 
associated with the veteran's umbilical hernia repair.  There 
was no tenderness, adherence, ulceration, elevation, 
depression, or underlying tissue loss.  The scar did not have 
inflammation or edema, and was non-keloid.  Slight color 
hyperpigmentation was noted, with minimal disfigurement.  
Scar from umbilical hernia repair was diagnosed.  

On September 2002 VA intestines examination it was noted that 
the veteran had previously undergone umbilical hernia repair 
in the early 1980's.  He complained of a feeling of drawing 
or pulling sensation at the surgical site of the umbilical 
hernia repair.  Status post umbilical hernia repair was 
diagnosed.  

A February 2003 VA outpatient treatment record shows a 
notation of findings reflective of complaints of left leg 
pain.  A left leg disorder was not diagnosed.  

An April 2003 VA outpatient treatment record shows that the 
veteran complained of abdominal pain.  A diagnosis was not 
provided.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's umbilical hernia repair residuals with healed 
scar are rated, by analogy, under Code 7339 for postoperative 
ventral hernia.  A noncompensable rating is warranted for 
ventral hernia postoperative wounds, healed, no disability, 
belt not indicated.  A 20 percent rating is warranted for a 
small ventral hernia, postoperative, not well supported by 
belt under ordinary conditions, or healed ventral hernia, or 
postoperative wounds with weakening of the abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
warranted for a large ventral hernia, postoperative, not well 
supported by belt under ordinary conditions.  A 100 percent 
rating is warranted for a massive ventral hernia, 
postoperative, persistent, severe diastasis of recti muscles 
or extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to be inoperable.  

The criteria for rating digestive disorders, 38 C.F.R. 
§ 4.114, were revised effective July 2, 2001.  However, those 
pertinent herein, Code 7339, were not affected by the  
revisions.  Regardless, the veteran's increased rating claim 
was not received by VA until July 2002.

The veteran's postoperative left thigh cyst removal scar was 
rated 10 percent under Code 7804.  38 C.F.R. § 4.118.  This 
was the maximum rating under this section.

The criteria for rating skin disabilities were revised, 
effective August 30, 2002.  The revised criteria provide a 10 
percent rating for scars that are superficial and painful on 
examination.  Note (1):  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Code 7804 (2004) 

The effective date for an increase in disability compensation 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  The 
regulations also stipulate that an effective date for an 
increase in disability compensation shall be the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim."  38 C.F.R. § 3.400(o)(2).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Left Knee Disorder

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, while the veteran had an acute episode of 
left knee trauma in service, no left knee disorder was noted 
on service discharge examination.  Further, the medical 
evidence on file dated since that time makes no mention of 
symptoms or a diagnosis of a left knee disability.  In the 
absence of proof of a present disability, there cannot be a 
valid claim [of service connection].  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran was advised that to establish service connection for 
a claimed disability, he must show that he has such 
disability.  See May 2003 letter.  He has not submitted any 
evidence of a current diagnosis of a left knee disorder.  The 
threshold requirement for establishing entitlement to the 
benefit sought is not met.  Hence, this claim must be denied.

Left Shoulder Disorder

A left shoulder disorder has not been diagnosed.  The veteran 
was advised that to establish service connection, he must 
show that he has the claimed disability.  See May 2003 
letter.  He has not submitted any evidence that he has a left 
shoulder disorder; and, therefore, the threshold requirement 
for establishing entitlement to this benefit sought is not 
met.  The preponderance of the evidence is against this 
claim.  Hence, it must be denied.

Left Leg Disorder

Once again, the threshold matter to be addressed is whether 
the claimed disability is shown.  The record does not reflect 
a diagnosis of a left leg disorder.  In the absence of proof 
of a present disability, there cannot be a valid claim [of 
service connection].  Hickson, Brammer, supra.  The veteran 
was advised that to establish service connection for a 
claimed disability, he must show that he has such disability.  
See May 2003 letter.  He has not submitted any evidence of a 
diagnosis of a left leg disorder.  The threshold requirement 
for establishing entitlement to this benefit sought is not 
met.  Hence, it must be denied.

Increased Rating - Residuals of Umbilical Hernia Repair with 
Healed Scar

As noted above, under Code 7339 (for postoperative ventral 
hernia), where postoperative wounds are shown to be healed, 
with no disability and where use of a belt is not indicated, 
a noncompensable rating is warranted.  The next higher, 20 
percent, rating is warranted for a small ventral hernia (in 
this case umbilical hernia), postoperative, not well 
supported by belt under ordinary conditions, or healed 
ventral hernia (i.e., umbilical hernia), or postoperative 
wounds with weakening of the abdominal wall and indication 
for a supporting belt.  The record is devoid of findings 
needed to satisfy the criteria for a 20 percent rating.  On 
VA examination in 1999 no evidence of hernia recurrence was 
reported.  The hernia residuals were described as 
asymptomatic.  On VA examination in September 2002, while the 
veteran complained of a drawing or pulling sensation at the 
site of the umbilical hernia repair, it was noted that there 
was no abdominal pain.  The veteran did not require use of a 
belt for support, and no weakening of the abdominal wall was 
noted.  The findings correlate closely with the criteria for 
a zero percent rating under Code 7339.  

The residuals of the hernia repair may also be rated under 
the criteria for rating scars.  38 C.F.R. § 4.118.  However, 
the surgical scar is small (two cm. in size and well healed 
on VA examination in 1999, and a half inch in size, with no 
symptoms, on VA examination in 2002).  There is no evidence 
that the scar causes any impairment of function, is unstable, 
or is tender and painful.  Hence, a separate compensable 
rating for the scar is not warranted.  38 C.F.R. § 4.118, 
Codes, 7803, 7804, 7805 (as of August 30, 2002).  See Estaban 
v. Brown, 6 Vet. App. 259 (1994).

The preponderance of the evidence is against this claim; 
consequently, the reasonable doubt provisions cited above do 
not apply.

Effective Date Prior to November 17, 1998, for 
Left Thigh Cyst Removal Residual Scar

In correspondence received on November 24, 1998, the veteran 
complained of increased disability associated with his 
service-connected left thigh cyst removal scar.  This was 
construed by the RO as an increased rating claim.  In a May 
1999 rating decision, the RO increased the rating for the 
scar to 10 percent, effective November 17, 1998 (the date of 
the veteran's admission for hospitalization during which-
several days later-scar pathology was noted).  Under the 
controlling law and regulations, 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400, the effective date of an award of an 
increased rating is the date of claim for increase (here 
November 24, 1998) or the date entitlement arose, i.e., 
increased disability was factually shown (here, November 17, 
1998  per the RO's decision), whichever is later (except that 
if increased disability is shown, and a claim is filed within 
a year, the increased rating may be assigned from the date 
the increased disability is shown). Here, there is no 
evidence of increased left thigh scar disability in the year 
prior to November 24, 1998 (prior to November 17, 1998).  
Consequently, there is no basis in the evidence for a grant 
of the benefit sought.  

The veteran argues that the effective date should be in 
February 1992, the date of his original claim.  (The Board 
notes incidentally that the "original" claim was received 
by VA in July 1994.)  The August 1984 rating decision which 
granted service connection and assigned a noncompensable 
rating, and the May 1996 rating decision which continued the 
noncompensable rating were not appealed by the veteran, and 
each became final.  Clear and unmistakable error in those 
decisions is neither alleged, nor evident.  Hence, they are, 
each, bars to an increased rating prior to the date of the 
decision based on evidence then of record.  (38 U.S.C.A. § 
7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  



ORDER

Service connection for residuals of a left leg injury is 
denied.  

Service connection for a left shoulder disorder is denied.

Service connection for a left knee disorder is denied.

A compensable rating for residuals of an umbilical hernia 
repair with healed scar is denied.  

An effective date earlier than November 17, 1998, for a 10 
percent rating for a left thigh cyst removal residual scar is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


